CORSON, J.,
(concurring specially). I concur in the opinion of the majority of the court in reversing the judgment of the circuit court, but I prefer to place my concurrence upon the ground that, as the deed of George W. Thackery to Amos Thackery was recorded prior to the deed from George W. Thackery to Lund, the plaintiff had constraotive, if no,t actual, notice that the title of the property, at the timé he purchased the same from Lund, was presumpively in Amos Th,ackery, and, the title being apparently in Amos Thackery, the plaintiff had constructive; if not aqtual, notice sufficient to require him to make the necessary investigations as to Lund’s title before making !the purchase.